 ACME WIRE WORKS, INC.Acme Wire Works, Inc. and Shopmen's Local UnionNo. 455, International Association of Bridge,Structural and Ornamental Iron Workers, AFL-CIO and Local 810, Steel, Metals, Alloys andHardware Fabricators and Warehousemen, affili-ated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca, Party to the Contract. Case 29-CA-4866April 28, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHEROn January 19, 1977, Administrative Law JudgeRobert A. Giannasi issued the attached Decision inthis proceeding. Thereafter, Respondent and theParty to the Contract filed exceptions and supportingbriefs, and the General Counsel filed a brief insupport of the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Acme WireWorks, Inc., Brooklyn, New York, its officers,agents, successors, and assigns, shall take the actionset forth in said recommended Order.I Respondent and the Party to the Contract have excepted to certaincredibility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an Administrative Law Judge's resolutionswith respect to credibility unless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrect. StandardDry Wall Products. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3.1951). We have carefully examined the record and find no basis forreversing his findings.DECISIONSTATEMENT OF THE CASEROBERT A. GiLNNASI, Administrative Law Judge: Thiscase was heard before me on September 7, 1976, inBrooklyn, New York, upon a complaint which issued onApril 20, 1976, alleging that Respondent violated Section8(aX5) and (1) of the Act by its untimely withdrawal frommultiemployer bargaining and thereafter refusing to abideby the agreement reached by its bargaining agent, WireWorks Manufacturers Association, and the Union;'Section 8(aX3), (2), and (1) of the Act by recognizing andentering into a collective-bargaining agreement with Local810, Steel, Metals, Alloys and Hardware Fabricators andWarehousemen, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica (hereafter Local 810), which agreement requiresmembership in Local 810 as a condition of employment,notwithstanding that Local 810 did not represent amajority of employees in the appropriate multiemployerbargaining unit; and Section 8(a)(3) and (1) by failing andrefusing to reinstate striking employees upon their uncon-ditional offer to return to work after a strike againstRespondent. The Respondent denied the critical allega-tions in the complaint, and Respondent and the GeneralCounsel filed briefs.Upon the entire record, including my observation of thewitnesses and their demeanor, I make the following:FINDINGS OF FACTI. JURISDICTIONAL FINDINGSRespondent is a corporation organized under the laws ofthe State of New York and at all times material hasmaintained its principal office and place of business in theBorough of Brooklyn, city and State of New York, where itis engaged in the manufacture, sale, and distribution ofvarious metal and wire products.Wire Works Manufacturing Association, Inc., hereincalled the Association, is a membership corporationorganized under the laws of the State of New York and atall times material has engaged in the function of negotiat-ing and executing bargaining agreements with labororganizations and in administering said agreements onbehalf of its members located and operating in the city andState of New York. During the past year, prior to theissuance of the complaint, the employer-members of theAssociation, collectively, in the course and conduct of theirbusiness operations, purchased and caused to be transport-ed and delivered to their various New York State locations,wire, metal, and other goods and materials valued in excessof $50,000. Such materials were transported and deliveredto said plants in interstate commerce directly from otherStates of the United States. Accordingly, I find that theAssociation, and each of its employer-members, includingRespondent, are, and have been at all material timesShopmen's Local Union No. 455, International Association of Bridge.Structural and Ornamental Iron Workers, AFL-CIO.229 NLRB No. 57333 DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein, employers engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act.Shopmen's Local Union No. 455, International Associa-tion of Bridge, Structural and Ornamental Iron Workers,AFL-CIO, and Local 810, Steel, Metals, Alloys andHardware Fabricators and Warehousemen, affiliated withInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, are labor organi-zations within the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsFor many years the Union has represented the produc-tion and maintenance employees of the employer-membersof the Association and has negotiated collective-bargainingagreements with the Association. The most recent contractwith the Association expired on June 30, 1975. Also on thatdate the Union's contracts with two other associations ofemployers, Allied Building Metal Industries, Inc. (Allied),and the Independent Association of Steel Fabricators, Inc.,as well as a group of about 60 independent companies withwhom the Union bargained separately, expired.In April 1975, the Union notified the Association of itsdesire to negotiate a new contract to replace the one thatwas expiring on June 30, 1975. In May 1975, the Unioninformed the Association by letter that it wished to knowwho the Association would be representing in the upcom-ing negotiations. It also told the Association that if it hadany new members the Union would "need confirmationfrom them that your association is authorized to representthem." In response to the Union's letter, the Associationforwarded a list of the employer-members of the Associa-tion that it would be representing in the upcomingnegotiations. Included in that list was Respondent, whichhas been a member of the Association since at least 1964.The first negotiating session between the Union and theAssociation was held on June 16, 1975. By that firstmeeting or by the next one, which was held on June 24 or26, 1975, the Association had the Union's proposals for anew contract. There was little discussion of these proposalsat either of the first two bargaining sessions. The proposalssought in very general terms increases in wages andcontributions to fringe benefit funds covering the employ-ees.The first two bargaining sessions were primarily con-cerned with a discussion of the industry in general. Theemployer-members of the Association pleaded that theireconomic situation was bad. More specifically, at thesecond June bargaining session, there was discussion onthe subject of providing better schooling for wire workers.Also discussed at some length was the Association's desireto reduce certain vacation benefits. The Association alsoraised the issue of whether the Union would permit theemployer-members of the Association to purchase certainprefabricated panels. In addition, at this second negotiat-ing session, the Union asked the Association to make awage proposal. The Association stated it had no wageproposal to make at that time, and that there was no sensein making any economic offer until the Union completednegotiations with the Allied employers. Association repre-sentatives also stated that most of their employer-memberswould be closed for the first 2 weeks in July. It was agreedthat Union Representative William Matienzo wouldcontact Association representatives towards the middle ofJuly.Respondent's representative, J. P. Batthaney, was pre-sent at both of the June 1975 negotiating sessions. Heparticipated in the discussions that occurred at both ofthese meetings. Neither the Respondent nor the Associa-tion suggested that Respondent was not participating as amember of the Association.By letter dated June 19, 1975, the Association informedthe Union that its proposals for a new contract wereunacceptable. The Association proposed that the expiringcontract be extended for another 3 years. At the secondJune bargaining session this request for a continuation ofthe expiring contract for another 3 years was repeated bythe Association. The proposal was rejected by the Union.On July 1, 1975, the Union commenced a strike againstthose employers who had not signed a new contract with it,including the eight employer-members of the Association.On or about July 15, 1975, Union Representative Matienzocalled Joseph Bardy of the Association and informedBardy that the Union had new proposals for a contract.Matienzo delivered the new proposals to Associationrepresentatives. In a letter dated July 23, 1975, theAssociation acknowledged the new proposals for a contractand rejected them, stating its hope that the union position"will become more receptive." The letter ended byrequesting that the Union let it "know of any changes."Sometime in August, while on the picket line, Matienzospoke with Association President Kennedy and Bardy andwas again told by them that the Association would not signthe Union's latest proposal and that they were waiting forthe Allied group to settle with the Union before furthernegotiations. The Association and the Union had followedthis same course of conduct, i.e., suspending final negotia-tions until Allied reached a new contract, for over 20 years.Historically, the Allied negotiations have established thepattern for settlements in the industry for the otheremployers in the industry who were not members of Allied.From June 24, 1975, through mid-January 1976, therewere no face-to-face bargaining sessions between theUnion and the Association. During that period of time, theAllied negotiations continued and neither the Associationnor the Union asked for bargaining meetings.In late December 1975 or early January 1976, Respon-dent recognized Local 810 as the representative of all ofRespondent's employees. It entered into a collective-bargaining agreement with Local 810 dated January 1,1976, covering these employees. The bargaining agreementalso requires that, as a condition of employment, all ofRespondent's employees become and remain members ofLocal 810.The next negotiating session between the Union and theAssociation occurred on January 13, 1976, about I weekafter Allied had reached an agreement with the Union. Atthis session, the Union further modified its two earlier setsof proposals. Discussion ensued on the subject of thepurchasing of certain types of prefabricated panels andother issues. The Association indicated a willingness to334 ACME WIRE WORKS, INC.agree to the same wage and economic provisions agreed toby Allied.At this January 13 meeting, Respondent had norepresentative in attendance. Union President Colavitoinquired of Kennedy and Bardy as to the whereabouts ofRespondent's representative. Kennedy stated that he hadheard that Respondent "was finished with us." Colavitoasked where he heard that from but all Kennedy would saywas that he had heard it. Colavito then asked Kennedy tolet him know positively what the Respondent's positionwas and Kennedy agreed he would let him know at thenext meeting.The next bargaining session was held on January 19,1976. Respondent did not attend. After discussion onvarious topics, agreement was reached on a new contractand it was executed by the Union and the Association.During the course of this meeting, Colavito again inquiredabout Respondent. Colavito was informed by Bardy thatthe Association had just received a letter that day fromRespondent informing it that Respondent had resignedfrom the Association. Colavito asked Bardy to indicate onthe letter that he had just received it and he did so. Hewrote that he received the letter of resignation, which wasdated August 11, 1975, on January 16, 1976.2It is uncontroverted that at no time prior to the January1976 meetings was the Union told or made aware of anydesire or decision of Respondent to withdraw frombargaining through the Association.On January 20, 1976, Union Representative Matienzospoke to Respondent's representative, Batthaney, and toldhim that the Union had reached an agreement with theAssociation and that he wanted Respondent to honor itand to send his men back to work. Batthaney toldMatienzo that Respondent had resigned from the Associa-tion and that he had nothing to do with the Unionanymore. In late March 1976, the Union sent a copy of theagreement that had been reached between it and theAssociation to Respondent and noted again that itconsidered Respondent to be bound by it.The Union's strike against the employer-members of theAssociation, except for Respondent, ended after theagreement was reached with the Association.On March 29, 1976, the Union also sent a letter toRespondent unconditionally requesting on behalf ofRespondent's employees that they be returned to work. Atthis time, Respondent employed four employees. Respon-dent never responded to that request.B. Discussion and AnalysisMultiemployer bargaining is a consensual arrangement.Under Board law, employers and unions may withdraw2 The above is based on the credited and mutually corroborativetestimony of Colavito and Matienzo. The only other witness in thisproceeding was Bardy, whose testimony I discredit to the extent it isinconsistent with the findings set forth above. Bardy's testimony is thatRespondent mentioned possible withdrawal from the Association in July1975. There was no evidence, however, that this was a firm resignation orthat it was communicated to the Union. Bardy also testified he believes hehanded the resignation letter to union representatives on January 13 andreceived it from Respondent's representative the day before. Bardyconceded. however, that he wrote that he had received the letter on January16 on a cop) of the letter received into evidence in this case. Although hefrom multiemployer bargaining only under certain condi-tions. Prior to the beginning of negotiations, withdrawalcan only be effected by an unequivocal written noticeexpressing a sincere intent to permanently abandon themultiemployer unit and to pursue negotiations on anindividual employer basis. Once negotiations begin, how-ever, withdrawal can only be effected on the basis ofmutual consent or "unusual circumstances."3In the instant case, General Counsel urges that Respon-dent's withdrawal, allegedly discussed in July 1975 but notformalized or transmitted to the Union until January 19,1976, was untimely. Respondent does not seriously disputethat the withdrawal, whenever it occurred, was untimely,insofar as it occurred after negotiations began on a newcontract. It urges, however, that it was entitled to withdrawfrom multiemployer bargaining because of the following"unusual circumstances": (1) an impasse occurred some-time after the June 1975 meetings of the parties; (2) theUnion had engaged in unlawful surface bargaining; and (3)a combination of factors existed amounting to "direeconomic circumstances" within the meaning of Hi-WayBillboards, Inc., 206 NLRB 22 (1973), enforcement deniedon other grounds 500 F.2d 181 (C.A. 5, 1974). I find thatRespondent's withdrawal was untimely and that the recordherein does not show unusual circumstances which wouldpermit such untimely withdrawal. Furthermore, I find thatRespondent violated the Act by coupling its withdrawalfrom the Association, whose members were obligated tobargain with the Union as the exclusive representative ofits employees, with recognition of Local 810, another labororganization which did not represent a majority or, so faras the record shows, any of its employees. I further findthat the strike of Respondent's employees-after theattempted withdrawal and unlawful recognition of Local810-was converted into an unfair labor practice strike andRespondent's refusal to offer three strikers their jobs backupon their unconditional request to return to work wasunlawful.1. Negotiations had commenced and withdrawalwas untimelyIn the instant case, bargaining-at least opening negotia-tions-began in June 1975. The Union submitted itsproposals and the Association called for extension of theexisting agreement. The Association also made proposalson vacation, subcontracting, and training programs. OnJuly 15, the Union submitted modified proposals whichwere rejected. Thereafter, according to the creditedtestimony, the parties mutually agreed to suspend bargairn-ing until the Union had reached agreement with the Alliedemployer group, whose negotiations were in progress. Thistestified that he was mistaken when he affixed the January 16 date on theletter, I find his testimony incredible. This is not only because I give greaterweight to the notation made contemporaneously with the relevant eventsherein and to the testimony of Colavito and Matienzo, but also becauseBardy's testimony was confusing and imprecise and his demeanorconvinced me that he was deliberately attempting to show that Respondenthad not given an untimely withdrawal from the Association. Accordingly. Iam unable to credit Bardy's testimony on this or any other crucial issue inthis case.3 City Roofing Co., 222 NLRB 786 (1976); Bill Cook Buick, Inc., 224NLRB 1094(1976); RetailAssociates, Inc., 120NLRB 388(1958).335 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad been the traditional course of bargaining in theindustry. Thus, it is clear that, at this point, negotiationshad commenced and withdrawal without the consent of theUnion would have been untimely.4As I have found above, neither the Respondent nor theAssociation informed the Union of Respondent's decisionto withdraw from the Association until the final negotiat-ing session on January 19, 1976. This was clearly untimely,as the Allied agreement had been concluded and theRespondent, again without notifying the Union, hadconcluded an agreement with another labor organization.Accordingly, in the absence of "unusual circumstances,"Respondent violated Section 8(a)(5) and (1) of the Act byits untimely withdrawal from the multiemployer unit afterbargaining had commenced.2. Respondent's claim of unusual circumstancesIn view of the circumstances of the withdrawal, none ofthe reasons now offered by Respondent provide a defenseto its conduct. It is axiomatic that the decision to withdrawfrom multiemployer bargaining must be made in good faithwith the utilization of a different course of bargaining onan individual basis.5Respondent's decision did not satisfythese prerequisites. First of all, none of the asserted reasonswere advanced at the time of the withdrawal in January1976, a factor which the Board views as undercutting anasserted defense to untimely withdrawal.6The rationale forthis view is sound since it is unlikely that a circumstanceallegedly justifying untimely withdrawal from a multiem-ployer unit is truly "unusual" if it is not asserted at the timebut rather awaits the onset of litigation. Indeed, in thiscase, no reason was given for the withdrawal whenRespondent's resignation was transmitted to the Union.From all that appears, the reason for the withdrawal wasthat Respondent was dissatisfied with the contract con-cluded with Allied which it knew would be significant inthe final contract concluded with the Association. Respon-dent waited, however, to withdraw until after negotiationswere almost completed and after the Allied contract wasconcluded. Moreover, here Respondent sought to with-draw from multiemployer bargaining in the context ofunlawful recognition of another union as the representativeof its employees with no attempt to bargain with the Unionon an employerwide basis. There is no evidence that thecontract with Local 810 was entered into after ascertain-ment of the desires of a majority of Respondent'semployees. Nor did Respondent make any attempt tobargain with the Union on an individual basis, even thoughit is fair to presume that the Union's representative statusin the single-employer unit continued. See Tahoe Nugget,Inc., 227 NLRB 357 (1976).74 See The Carvel Company, and C and D Plumbing and Heating Company,226 NLRB 11 (1976).s See RetailAssociates, Inc., 120 NLRB at 394.6 Tulsa Sheet Metal Works, Inc., 149 NLRB 1487, 1488 (1964), enfd. 367F.2d 55, 58 (C.A. 10, 1966); see also N.L.R.B. v. Central Plumbing Company,492 F.2d 1252, 1254. fn. 3 (C.A. 6, 1974).7 Respondent only had four employees and they all engaged in the strike;there is no evidence that any did not wish the Union to represent them.8 An impasse was defined as follows in Taft Broadcasting Co., WDAFAM-FM I V, 163 NLRB 475,478 (1967):Respondent's asserted reasons for its withdrawal areinsufficient to constitute "unusual circumstances" warrant-ing untimely withdrawal. First of all, the evidence hereindoes not support Respondent's contention that there wasan impasse.8Although there was a hiatus of several monthsin bargaining between the first sessions and the last ones,there was no single overriding issue which divided theparties and made it unlikely that there would be agreementin the foreseeable future. It appears that both parties weresatisfied with the decision to wait for conclusion of theAllied bargaining, which had been traditional. Moreover,as indicated below, the Allied negotiations continuedduring this period and their successful conclusion led, insome measure, to the agreement of January 19, 1976. Untilthe litigation of this case there had been no suggestion bythe Association or its members that there was an impassein negotiations. In any event, Board law is quite clear thatimpasse alone is no excuse for untimely withdrawal fromthe multiemployer bargaining obligation. Bill Cook Buick,Inc., supra.Respondent also urges that it was privileged to withdrawfrom the Association because the Union had engaged in acomplete failure to bargain in good faith. Assumingarguendo that this might be a factor that would excuse anuntimely withdrawal in certain factual circumstances,Respondent's contention is not well founded in thecircumstances of this case. I cannot conclude from theevidence discussed above that the Union bargainedimproperly or unlawfully with respect to the Association.The Union's original proposals were general in nature, butcontemplated increased benefits. In July, after the Associa-tion failed to make an economic offer, the Union asked fora 10-percent wage increase. Thereafter, there was mutualagreement to await the Allied negotiations which contin-ued during this period and resulted in an agreement whichled to the Association agreement. By virtue of the entirebargaining-including the waiting period while the Alliednegotiations were going forward-the Association was ableto obtain the Union's agreement on one of the importantissues it raised early in the negotiations, the subcontractingof panels. Thus, neither the hiatus in bargaining nor theUnion's lack of specificity, relied upon by Respondent,shows lack of good-faith bargaining on the part of theUnion. Moreover, neither the Association nor the Respon-dent filed charges with the Board alleging that the Unionhad engaged in surface bargaining. This casts further doubton Respondent's assertion that the Union was bargainingin bad faith and rather confirms that the Association wascontent to wait for the conclusion of the Allied bargaining.In these circumstances, it is inappropriate to give weight todefenses which in effect attempt to escape obligationsWhether a bargaining impasse exists is a matter of judgment. Thebargaining history, the good faith of the parties in negotiations, thelength of the negotiations, the importance of the issue or issues as towhich there is disagreement, the contemporaneous understanding ofthe parties as to the state of negotiations are all relevant factors to beconsidered in deciding whether an impasse in bargaining existed.336 ACME WIRE WORKS, INC.under the Act by dredging up alleged unfair labor practicesconcerning which charges were not timely filed.9Finally, Respondent's allegations of dire economiccircumstances are unavailing. The evidence it cites in-volved the opening bargaining salvos of Associationrepresentatives when they first met with union representa-tives. The picture of a depressed industry presented byRespondent was as applicable to the other Associationmembers as to Respondent. Yet they continued in themultiemployer unit, Respondent submitted no evidence ofits own impending economic doom nor any economicevidence whatsoever. Nor is the fact of a strike sufficientreason for untimely withdrawal. 103. Respondent's recognition of Local 810As stated above, the Respondent has not shownsufficient reason to excuse its untimely withdrawal fromthe Association. Thus, it was obligated to honor theagreement reached by its agent, the Association, and theUnion, and its refusal to do so violated Section 8(a)(5) and(1) of the Act. Furthermore, Respondent entered into acollective-bargaining agreement with Local 810 whichcarried an effective date of January 1, 1976. Since itsbargaining obligation was defined by the Union's majoritystatus in the multiemployer Association, Respondent'srecognition of Local 810 and negotiation of a collective-bargaining agreement with Local 810 violated Section8(a)(2) and (1) of the Act."I Since the Local 810 agreementcontained a union-security provision requiring membershipin Local 810, the Respondent's conduct also violatedSection 8(a)(3) and (1) of the Act.'24. Reinstatement of strikersI also find and conclude that, after Respondent's unfairlabor practices described above, the economic strike ofemployees was prolonged by Respondent's unlawfulconduct and converted into an unfair labor practice strikeat least with respect to the employees of Respondent whoremained on strike after the Union came to terms with theAssociation.13These employees were entitled to immediatereinstatement upon their unconditional offer to return towork, which was made on their behalf by the Union onMarch 29, 1976.14 General Counsel concedes that oneemployee, Dougherty, returned to work before the Union'soffer on behalf of all striking employees. There is noevidence that the three other employees were immediatelyreinstated to their former jobs and the Respondent did notshow that it made offers of reinstatement to them. Indeed,in response to Union Representative Matienzo's requestthat Respondent honor the Association agreement and let9 See International Hod Carriers' Building & Common Laborers' Union ofAmerica, Road & Heavy Construction, Local 1298, AFL-CIO (Roman StoneConstruction Company). 153 NLRB 659, fn. 3 (1965); North Bros. Ford. Inc.,220 NLRB 1021 (1975); see also NL.R.B. v. Crimprex, Inc., 517 F.2d 501,505 (C.A. 1, 1975).'O Beck Engraving Co., Inc., 213 NLRB 53, 54-55 (1974), enforcementdenied on other grounds 522 F.2d 475 (C.A. 3. 1975).in International Ladies' Garment Workers Union AFL-CIO [Bernhard-Altmann Texas Corp.] v. N.LR.B., 366 U.S. 731, 737-739 (1961). Theobligation to bargain with an incumbent union exacts the "negative duty totreat with no other." Medo Photo SupplI Corporation v. N.L.R.B., 321 U.S.678, 684 (1944).his men come back to work, Batthaney replied that he hadnothing to do with the Union. Accordingly, the Respon-dent's failure to reinstate employees Diaz, Hammel, andParadise was violative of Section 8(a)(3) and (1) of theAct.'5Respondent contends that the Union's offer was inopera-tive because it was simply a pro forma statement withoutknowledge of the circumstances of the particular employ-ees involved. There is evidence that employee Hammel wasunable to work because he was ill and that the whereaboutsof employee Paradise at the time of the hearing wereunknown. Although the evidence is sketchy on this point, Iam convinced that Union Representative Matienzo hadsufficient knowledge of the desires of the employees toreturn to work so that the Union's offer on their behalf wasa legitimate one in the circumstances of this case. The letteritself makes the offer unconditional. There is evidence thatMatienzo spoke to Paradise, who said that he had talked toan official of Respondent about returning to work but wasnot going back unless "Local 455 is back there"; that hehad also spoken to Hammel in February or March 1976;and that he had heard about Diaz returning to work.Moreover, Batthaney had indicated in a conversation withMatienzo that Respondent had nothing to do with theUnion. Any further questions concerning the availability ofParadise or Hammel for work and the backpay amounts, ifany, due all employees, including Diaz, may be resolved inthe compliance phase of this proceeding.CONCLUSIONS OF LAW1. All production and maintenance employees, includ-ing plant clericals employed by the employer-members ofthe Wire Works Manufacturers Association, Inc., exclusiveof all clerical employees, superintendents, guards, and allsupervisors as defined in Section 2(11) of the Act,constitute a unit appropriate for bargaining within themeaning of Section 9(b) of the Act.2. The Union is, and at all material times has been, theexclusive bargaining representative of the employees,including those of Respondent, in the aforesaid appropri-ate unit.3. At all times material, Wire Works ManufacturersAssociation, Inc., has been the authorized negotiatingagent of the Respondent authorized to negotiate collective-bargaining agreements on behalf of the Respondent withinthe meaning of Section 2(13) of the Act.4. By refusing on and after January 19, 1976, to sign theagreement reached between the Union and the aforesaidAssociation on that date, the Respondent has engaged in a12 Local Lodge No. 1424, International Association of Machinists, AFLCIO [Bryan Manufacturing Co.] v. N. LR.B., 362 U.S. 411, 412-414 (1960).13 Tulsa Sheet Metal Works, Inc., 149 NLRB at 1503: PalomarCorporation, 192 NLRB 592, 598 (1971), enfd. 465 F.2d 731 (C.A. 5. 1972)."4 See Southwestern Pipe, Inc., 179 NLRB 364 (1969), enforcementdenied 444 F.2d 340 (C.A. 5, 1971); Certified Casting & Engineering, Inc.,145 NLRB 572, 573 (1963).is There is testimony that Union Representative Matienzo heard thatDiaz had returned to work, but I consider this evidence insufficient uponwhich to base a finding, particularly since the date and the circumstances ofDiaz' return were unspecified.337 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefusal to bargain, an unfair labor practice within themeaning of Section 8(a)(5) and (1) of the Act.5. By entering into and maintaining a collective-bar-gaining agreement with Local 810, which agreementcontained a provision requiring employees to becomemembers of Local 810, at a time when Respondent wasobligated to bargain with the Union as the exclusiverepresentative of its employees, Respondent violatedSection 8(a)(3), (2), and (1) of the Act.6. The strike and refusal to work of Respondent'semployees, Manuel Diaz, Martin Hammel, and FrankParadise, was prolonged after January 19, 1976, byRespondent's unfair labor practices and the strike, whichwas originally an economic strike, was thus converted intoan unfair labor practice strike.'67. By refusing and failing, after March 29, 1976, toreinstate its above-named employees upon their uncondi-tional offer to return to work, Respondent discriminatedagainst them in violation of Section 8(a)(3) and (1) of theAct.8. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYI shall recommend that Respondent cease and desistfrom the unfair labor practices found and take certainaffirmative action which I deem necessary to effectuate thepurposes of the Act.Since it has been found that Respondent refused tobargain with the Union by refusing to execute and abide bythe agreement reached between the Union and theAssociation, I will recommend that Respondent be orderedto sign and honor said agreement and make whole itsemployees for any loss of wages or other benefits they mayhave suffered as a result of Respondent's failure to sign theagreement on or about January 19, 1976. Backpay, if any,shall be computed in accordance with the formula set forthin F. W. Woolworth Company, 90 NLRB 289 (1950), andIsis Plumbing & Heating Co., 138 NLRB 716 (1962).In addition, since Respondent has been found to haveunlawfully entered into a collective-bargaining agreementwith another labor organization, Local 810, at a time whenit was obligated to bargain with the Union, it shall beordered to cease and desist from giving effect to saidagreement and to reimburse employees the amounts theypaid, pursuant to the union-security provisions of thatagreement, for union dues or initiation fees, except insofaras employees joined Local 810 prior to the date of saidagreement. The amounts of reimbursement, if any, shallcarry interest at the rate of 6 percent per annum.Finally, since Respondent has been found to haveunlawfully failed to reinstate unfair labor practice strikersafter their unconditional offer to return to work, it shall beordered to offer them full reinstatement to their formerpositions or, if those jobs no longer exist, to substantially'i There is no evidence that the Union or the employees knew beforeJanuary 19 that Respondent had signed a contract with Local 810 effectiveJanuary 1, 1976.17 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.equivalent jobs, and to make them whole for any lossessuffered in accordance with the backpay formula men-tioned above.Upon the foregoing findings of fact and conclusions oflaw, and the entire record of this case, I hereby issue thefollowing recommended:ORDER'7Respondent, Acme Wire Works, Inc., Brooklyn, NewYork, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Failing and refusing to sign the contract negotiatedby Wire Works Manufacturers Association on behalf of itsmembers and Shopmen's Local Union No. 455, Interna-tional Association of Bridge, Structural and OrnamentalIron Workers, AFL-CIO, and agreed upon on January 19,1976.(b) Recognizing and bargaining with Local 810, Steel,Metals, Alloys and Hardware Fabricators and Warehouse-men, affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America,or any labor organization or giving effect to its contractwith Local 810, dated January 1, 1976, so long as it isobligated to bargain with Shopmen's Local 455 as theexclusive representative of its employees in the above-described appropriate unit.(c) Refusing and failing to reinstate employees who striketo protest unfair labor practices of Respondent upon theirunconditional offer to return to work.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rightsguaranteed by Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Withhold and withdraw all recognition from Local810 as the exclusive representative of its employees in theunit which is represented by Shopmen's Local 455 andcease giving effect to or applying its agreement with Local810 dated January 1, 1976.(b) Reimburse all present and former employees, exceptthose who joined Local 810 prior to the execution of theJanuary 1, 1976, agreement between Respondent andLocal 810, for all initiation fees, dues, and other monies, ifany, paid by them pursuant to the union-security provi-sions of said agreement, in the manner provided in thesection above entitled "The Remedy."(c) Forthwith sign and implement the agreement reachedon January 19, 1976, between the Association and theUnion insofar as it applies to employees of Respondent inthe above-described unit.(d) Upon execution of the foregoing agreement, giveretroactive effect to January 19, 1976, or such othereffective date as appears in the agreement reached betweenRespondent and the Union on that date, and make wholeits employees for any losses that may have been suffered byRespondent's failure or refusal to sign said agreement.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.338 ACME WIRE WORKS, INC.(e) Offer to employees Manuel Diaz, Martin Hammel,and Frank Paradise immediate and full reinstatement totheir former jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and makethem whole for any loss of pay they may have suffered byreason of the Respondent's discrimination against themfrom March 29, 1976, the date on which the Union madean unconditional offer to return to work on their behalf,until the date of Respondent's unconditional offer ofreinstatement to them, together with interest at the rate of 6percent per annum, in the manner set forth in the section ofthis Decision entitled "The Remedy."(f) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(g) Post at its plant in the Borough of Brooklyn, NewYork, New York, copies of the attached notice marked"Appendix." 18 Copies of said notice, on forms provided bythe Regional Director for Region 29, after being dulysigned by Respondent's authorized representative, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(h) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.'i In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence, the National Labor Relations Board hasfound that we violated the National Labor Relations Actand has ordered us to post this notice.This Act gives all employees these rights:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all these things.WE WILL forthwith sign the contract of January 19,1976, negotiated by Shopmen's Local 455 and the WireWorks Manufacturers Association.WE WILL give retroactive effect to the terms andconditions of said contract.WE WILL NOT recognize Local 810, Teamsters as therepresentative of our employees represented by Shop-men's Local 455, and WE WILL NOT give effect to orapply the January 1, 1976, contract with Local 810.WE WILL NOT refuse to reinstate employees who havestruck to protest our unlawful conduct upon theirunconditional offer to return to work.WE WILL make our employees whole for any lossesthey may have suffered by our refusal to sign the WireWorks Manufacturers Association agreement or for ourfailure to immediately reinstate employees who offeredto return to work unconditionally after abandoningtheir strike to protest our unlawful conduct.WE WILL reimburse any employee for all fees, dues,or other payments to Local 810 which we may haveunlawfully deducted from their pay under the union-security provision of our contract with Local 810.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise ofrights guaranteed them by Section 7 of the Act.WE WILL offer Manuel Diaz, Martin Hammel, andFrank Paradise immediate and full reinstatement totheir former jobs or, if those jobs no longer exist, tosubstantially equivalent jobs, without prejudice to theirseniority or other rights or privileges, and WE WILLmake them whole for any loss of pay they may havesuffered because of our discrimination against them,with interest at 6 percent per annum.ACME WIRE WORKS, INC.339